Citation Nr: 0716842	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-27 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The rating decision was sent to the appellant in 
January 2004.

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2006.

The Board notes that in January 2006, the veteran submitted 
form 21-4138, withdrawing his appeal for service connection 
for post-traumatic stress disorder.

This matter was previously before the Board in April 2006, 
when new and material evidence was found sufficient to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  The underlying issue of entitlement to service 
connection for hearing loss and the issue of entitlement to 
service connection for a disability of the knee and leg were 
remanded for additional development and Veterans Claims 
Assistance Act of 2000 (VCAA) compliance.  During the course 
of that remand, a February 2007 rating decision of the 
Appeals Management Center (AMC) granted entitlement to 
service connection for degenerative joint disease of the 
right knee.  That rating decision was sent to the veteran in 
March 2007.  That rating decision represents a full grant of 
the benefits sought on appeal for the issue of entitlement to 
service connection for a disability of the leg and knee; 
thus, that issue is no longer in appellate status and is not 
before the Board at this time.

The only issue remaining on appeal is the claim of 
entitlement to service connection for bilateral hearing loss 
disability.




FINDING OF FACT

The preponderance of the evidence is against finding that 
bilateral hearing loss disability had its onset in service or 
within one year of separation from service, or is 
etiologically related to any incident, disease, or exposure 
during the veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

With respect to the veteran's claim for service connection on 
appeal, the RO provided the notice required by the VCAA by 
letter dated in July 2003, prior to the adjudication of the 
veteran's claim in December 2003.  The veteran was notified 
of the evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  Finally, the 
veteran was expressly requested to submit any evidence in his 
possession that pertains to the claim.

Also, the Board acknowledges that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

By subsequent letter in May 2006, the veteran was provided 
notice of the type of evidence necessary to establish an 
effective date for service connection and the criteria 
necessary to establish a rating for his claimed service 
connected disability.  The Board notes that this letter was 
sent to the veteran prior to readjudication of the issue by 
the Appeals Management Center (AMC) and the issuance of a 
supplemental statement of the case in February 2007.  Thus, 
the veteran had ample time and opportunity to benefit from 
the notice and submit additional evidence prior to the 
readjudication.  To the extent that this notice may be 
considered untimely or inadequate for any reason, the Board 
finds no prejudice to the veteran by proceeding with a final 
decision in this case.  The veteran signed a statement, 
received in March 2007, expressly indicating that he had no 
further information or evidence to submit.  If a service 
connection claim is denied, the ratings and effective date 
matters are moot, but if granted this matter would be 
initially addressed by the RO.  So, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All available evidence pertaining to the veteran's claim for 
service connection for bilateral hearing loss has been 
obtained.  In this regard, the Board notes that all pertinent 
service and post-service medical records referenced by the 
veteran have been obtained and associated with the claims 
file.

The veteran has been afforded a VA examination addressing his 
claim for service connection.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claims, nor has either 
requested that the Board remand this appeal for further 
development.  Once again, the Board observes that the veteran 
submitted a signed statement in March 2007 expressly 
indicating that he had no further evidence or information to 
submit.  The Board is also unaware of any outstanding 
evidence that could be obtained to substantiate the veteran's 
claim.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

Certain conditions, such as organic diseases of the nervous 
system, will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2006).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

It is apparent from the record that the veteran currently 
suffers from hearing loss disability for VA purposes.  This 
is illustrated most recently in the veteran's January 2007 VA 
audiological examination report.  The examination report 
shows pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
70
80
85
LEFT
20
20
75
75
90

The January 2007 examination report contains the examiner's 
note that she was unable to ascertain proper scores for the 
Maryland CNC test as the veteran's responses were "Too 
unreliable to score."  In any event, the shown pure tone 
thresholds demonstrate bilateral hearing loss disability for 
VA purposes: three of the pertinent frequencies show 
thresholds above 40 decibels in both of the veteran's ears.

The Board observes that the veteran's service medical records 
contain no clinical suggestion of hearing loss manifesting 
during his period of service, nor are any complaints of 
pertinent symptoms shown in the service medical records.  The 
January 1962 entrance examination report shows that the 
veteran's hearing was scored as '15/15' in both ears when 
evaluated using the 'whisper' test employed at the time.  
Likewise, the veteran's January 1965 separation examination 
report shows '15/15' scores for both ears scored for all 
hearing tests performed.  Additionally, the Board notes that 
the veteran responded to a medical questionnaire associated 
with the January 1965 separation examination and denied that 
he had ever experienced problems with his ears.  Thus, the 
service medical records suggest that neither a trained 
medical professional, nor the veteran himself, believed that 
the veteran had manifested a hearing loss disability during 
service by the time of the veteran's separation from service.

As noted above, the lack of any evidence that the veteran 
exhibited hearing loss during service is not fatal to his 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Board must consider whether there is a medically sound 
basis to attribute the veteran's current hearing loss to his 
in-service noise exposure.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Board observes that an October 2004 VA 
outpatient audiology consultation report shows that the 
audiologist accepted that the veteran had been exposed to "a 
lot of noise exposure" during service.  The veteran's 
assertions of in-service noise exposure are consistent with 
his military occupational specialty of aircraft engine 
mechanic.  Thus, for the purposes of this decision, the Board 
also accepts that the veteran experienced significant noise 
exposure during service.  Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (a lay person is competent to testify regarding 
the observable series of events leading to an injury).

Even assuming that the veteran was exposed to significant 
noise during service, service connection cannot be warranted 
unless the evidence provides a medical basis for finding a 
nexus between the veteran's current hearing loss disability 
and his service.  The Board notes that the earliest 
documented complaint of hearing loss symptoms is the January 
1979 filing of a claim for service connection for hearing 
loss disability.  Even accepting, for the sake of the 
veteran's argument, that this January 1979 submission is 
evidence of symptoms of hearing loss, there still remains a 
nearly 14 year period between the veteran's separation from 
service and the first evidence of symptoms of hearing loss.  
Such a lengthy period between service and any evidence of the 
claimed disability weighs against the claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board further observes that the earliest 
documentation showing clinical evidence of hearing loss 
disability for VA purposes, or any medical diagnosis of 
hearing loss, is a September 2004 VA audiological test report 
from over 39 years after discharge from service.

To provide every consideration to the veteran in this case, a 
VA audiological examination was provided for the veteran in 
January 2007 for the specific purpose of getting a 
specialist's competent medical opinion as to whether the 
veteran's hearing loss is causally linked to the veteran's 
service.  The veteran's service medical records were reviewed 
and the veteran's hearing was evaluated by the specialist in 
connection with this examination.  The examiner opined that 
she "cannot resolve this issue without resort to mere 
speculation."  Specifically, the examiner explained that she 
is unable to determine whether the veteran's current hearing 
loss is causally linked to service because there is "no 
documented hearing loss in [service medical records]," the 
in-service whisper tests are "not adequate," and there are 
"no audiograms included."  The Board finds that the 
examiner's description of the pertinent evidence of record is 
accurate, as there appear to be no in-service audiograms 
available for review.  The examiner's rationale provides a 
reasonable explanation detailing how the evidence of record 
is insufficient to demonstrate a medical basis for finding 
that the veteran's current hearing loss was caused during 
service.  Thus, the Board finds that the January 2007 VA 
audiologist's opinion is probative evidence that a causal 
nexus to service, in this case, cannot be demonstrated or 
medically established without resort to speculation.  This 
medical opinion is uncontradicted by any other medical 
opinion of record.

Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  It is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As shown above, the most probative evidence shows that only a 
resort to speculation could satisfy the nexus element.  The 
record lacks documentation of in-service manifestation of 
hearing loss, and there is no evidence of continuity of 
symptomatology; there is no contemporaneous evidence of 
hearing loss until many years after service.  While the 
veteran is competent to report his history of experienced 
symptomatology, he is not competent to testify that his 
hearing loss has been caused by his service experience.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran's VA outpatient treatment 
reports are of record.  Careful review of these reports 
reveals no additional pertinent clinical findings or medical 
opinions which in any manner contradict the findings of the 
January 2007 VA examination report.  The record contains no 
contrasting medical evidence to suggest nexus between the 
hearing loss disability and the veteran's service.

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


